            Case 1:18-cv-05473-LJL Document 74
                                            73 Filed 06/19/20 Page 1 of 3
                                                                        1




June 19, 2020

Noah M. Weissman
Direct: 212/541-2028
Fax: 212/541-1428
NMWeissman@bclplaw.com


Hon. Lewis J. Liman                   6/19/2020
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

FILED BY ECF

Re:     Advanced Water Technologies, Inc. v. Amiad U.S.A., Inc., No. 1:18-cv-05473-LJL

Dear Judge Liman:

       This firm represents Amiad U.S.A., Inc. (“Amiad”) in the above-referenced action. On
June 15, 2020, this Court ordered Amiad to submit a draft interrogatory to the Court for it to
review and approve. The interrogatory addresses the search terms AWT applied to collect
documents in response to Amiad’s document requests.

        Attached as Exhibit 1 is a draft of Amiad’s Second Set of Interrogatories Pursuant to the
Court’s June 15, 2020 Order and Fed. R. Civ. P. 33. We will await the Court’s approval before
we serve this interrogatory on Defendant.

        Thank you for your attention to this matter.


Respectfully submitted,


___/s/ Noah M. Weissman___________
Noah M. Weissman



cc:     Ronald Francis, counsel for Plaintiff, via ECF




602135899
           Case
            Case1:18-cv-05473-LJL
                 1:18-cv-05473-LJL Document
                                    Document73-1
                                             74 Filed
                                                 Filed06/19/20
                                                       06/19/20 Page
                                                                 Page21ofof32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------
---------------------------------------------------------------- x
ADVANCED WATER TECHNOLOGIES INC.,                                 :   Case No. 1:18
                                                                               1:18-cv-05473
                                                                                       05473-LJL
                                                                  :
                                    Plaintiff,                    :   AMIAD’S [DRAFT
                                                                               DRAFT] SECOND SET
                                                                  :   OF INTERROGATORIES TO
                  -against
                   against-                                       :   PLAINTIFF PURSUANT TO
                                                                  :   THE COURT’S JUNE 15, 2020
AMIAD U.S.A., INC.,                                               :   ORDER AND FED.. R. CIV. P. 33
                                                                  :
                                    Defendant.                    :
                                                                  :
-----------------------------------------------------------------
---------------------------------------------------------------- x

         Defendant Amiad U.S.A., Inc. (“Amiad”), requests, pursuant to Fed. R. Civ. P. 33 and

the Court’s June 15, 2020 order,
                          order, that Plaintiff Advanced Water Technologies
                                                               Technologies,, Inc. (“Plaintiff
                                                                                     Plaintiff” or

“AWT”)) answer the following interrogatories, under oath, and serve objections (if any) within 30

days of service.

                                                DEFINITIONS

         1.       The definitions set forth in Rule 26.3 of the Local Rules of the United States

District Courts for the Southern and Eastern Distric
                                             Districts
                                                     ts of New York (“
                                                                    (“Local
                                                                       Local Rules
                                                                             Rules”)
                                                                                   ”) are

incorporated herein by reference.

                                               INSTRUCTIONS

         1.       In answering these interrogatories,
                                      nterrogatories, Plaintiff is requested to set forth each

interrogatory
 nterrogatory in full before setting forth a response.
                                             response

         2.       Plaintiff must answer each interrogatory separately and completely in writing and

under oath, unless it is objected to.
                                  to. If an interrogatory is objected to, Plaintiff must provide an

explanation of the basis for the objection,
                                 objection and answer to the extent the interrogatory
                                                                         nterrogatory is not

objectionable.
            Case
             Case1:18-cv-05473-LJL
                  1:18-cv-05473-LJL Document
                                     Document73-1
                                              74 Filed
                                                  Filed06/19/20
                                                        06/19/20 Page
                                                                  Page32ofof32



          3.       The instructions set forth in Fed. R. Civ. P. 26(b)(5) and Local Rule 26.2 and 26.3

are incorporated herein by reference.

          4.       If any response to these interrogatories,
                                            interrogatories, although correct when made, becomes no

longer true,
       true or circumstances are such that a failure to amend the response is in substance a

knowing concealment,
        concealment, Plaintiff must amend the applicable response within a reasonable time.

          5.       These interrogatories are continuing in character so as to require Plaintiff
                                                                                      Plaintiff,

pursuant to Fed. R. Civ. P. 26(e), to promptly supplement
                                               supplement their responses should any other

information responsive hereto come into their possession, custody
                                                          custody, or control prior to trial.

                                        INTERROGATORIES

5.        State whether Plaintiff, including Matthias Kriesberg, used search terms or filters to

search Plaintiff’s
       Plaintiff’s electronic stored information (“ESI”) or other data in Plaintiff’s possession,

custody, or control to identify ESI responsive to Amiad’s document requests served on February

27, 2020? If so, identify each source of ESI searched, including email accounts
                                                                       accounts,, computer hard

drives, or other storage media, and identify the search terms and filters applied during the search

of ESI.



Dated:         New York, New York
               June 19, 2020

                                                   BRYAN CAVE LEIGHTON PAISNER LL
                                                                               LLP

                                                   By:___/s/
                                                          /s/ Noah M. Weissman
                                                                      Weissman__________
                                                                               __________
                                                        Noah M. Weissman
                                                        Brooke J. Cook
                                                   1290 Avenue of the Americas
                                                   New York, New York 10104
                                                   (212) 541
                                                         541-2000
                                                   Attorneys for Defendant Amiad U.S.A., Inc.




                                                  -2-
602124900
